843 F.2d 1390
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William A. BURDINE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-6212.
United States Court of Appeals, Sixth Circuit.
March 31, 1988.

1
Before MILBURN and BOGGS, Circuit Judges and ANN ALDRICH, District Judge.*

ORDER

2
The plaintiff appeals an order of the district court adopting the Magistrate's Report and Recommendation (R & R) denying his application for supplemental security income benefits.  The defendant, Secretary of Health and Human Services (Secretary), has filed a motion to remand to Appeals Council to allow the plaintiff's claim on the record.  The plaintiff joins in the defendant's motion to remand for an award of benefits.


3
The Secretary asserts there is good cause for remand of this action to the Appeals Council as the denial of benefits was based on past relevant work outside the fifteen (15) year limit found at 20 C.F.R. Sec. 404.1565(a).  Work beyond the fifteen (15) year limit prescribed by the regulations is too remote to be considered, SSR 82-62.  The actual past relevant work for benefit purposes was heavy unskilled labor.


4
It is ORDERED the motion for remand is granted.  The district court's decision and order of September 9, 1987 is vacated and this action is remanded to the Appeals Council for a determination of eligibility of benefits pursuant to 20 C.F.R. Sec. 404.1565(a).



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation